The only question raised by the amended case is whether or not the plaintiff's contract with the railroad is such as to enable him to maintain this bill against the defendants, who, claiming to be common carriers, without legislative authority or without agreement with the railroad and against its protests, subject its property and grounds at Manchester to the purposes of carrying on their private business of soliciting and carrying baggage from the station over the streets and highways of the city of Manchester. This question was decided in the former case Hedding v. Gallagher, 69 N.H. 650), and is not now open for
Demurrer sustained.
PEASLEE, J., did not sit: the others concurred.